Per curiam.
This disciplinary matter is before the Court on the petition filed by Vincent C. Otuonye (State Bar No. 555470) seeking the voluntary suspension of his license to practice law pending the outcome of an appeal of his criminal conviction, see Bar Rule 4-106 (f). Because we agree that such a suspension is appropriate, we accept Otuonye’s petition.
On April 20, 2017, Vincent C. Otuonye was convicted in the Superior Court of Mitchell County, Georgia, on one felony count of Criminal Attempt to Furnish Prohibited Items to Inmates in violation of OCGA § 42-5-18. Otuonye, who has been a member of the Bar since 2000, recognizes that his conviction, which constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), would make him subject to the provisions of Bar Rule 4-106. Stating that he has initiated an appeal of his conviction, however, Otuonye filed this petition requesting that the Court suspend his license pending the resolution of his appeal. The Bar has indicated that it has no objection to Otuonye’s petition, and the special master, Margaret G. Washburn, recommends that we accept it.
Based on our review of the record, we agree that the petition should be accepted. Accordingly, Otuonye hereby is suspended from the practice of law in this State until further order of this Court. He is directed to notify the State Bar of the final disposition of his direct appeal within ten days of that disposition and is reminded of his duties under Bar Rule 4-219 (c).
*375Decided October 16, 2017.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary discipline accepted. Suspended until further order of the Court.


All the Justices concur.